Citation Nr: 1402613	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for a calcified node of the left lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for a compensable disability rating for a calcified node of the left lung.  The Veteran disagreed with this decision in June 2007.  He perfected a timely appeal in November 2008 and requested a Travel Board hearing.  The Veteran subsequently withdrew his hearing request in February 2012 correspondence.  See 38 C.F.R. § 20.704 (2013).

In August 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board requested that the RO/AMC attempt to obtain the Veteran's up-to-date VA outpatient treatment records and schedule him for updated VA examination.  The requested records subsequently were associated with the Veteran's Virtual VA paperless claims file.  The requested VA examination occurred in November 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for sarcoidosis has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  The Board previously referred this claim back to the RO for adjudication in its August 2012 remand.  To date, however, it appears that the RO has not adjudicated this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred again to the AOJ for appropriate action.  



FINDING OF FACT

The record evidence shows that the Veteran's service-connected calcified node of the left lung currently is not active and does not cause any pulmonary disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a calcified node of the left lung have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6099-6820 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in February 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected calcified node of the left lung had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in July 2008.

As will be explained below in greater detail, the evidence does not support granting a compensable disability rating for a calcified node of the left lung.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2006 letter was issued prior to the currently appealed rating decision issued in July 2006; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected calcified node of the left lung.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claim

The Veteran contends that his service-connected calcified node of the left lung is more disabling than currently evaluated.  He specifically contends that he experiences coughing, shortness of breath, and sarcoidosis as a result of this service-connected disability.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected calcified node of the left lung currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. §§ 4.96, 4.97, DC 6899-6820 (other lung disability-benign neoplasms, any part of the respiratory system).  See 38 C.F.R. §§ 4.96, 4.97, DC 6899-6820 (2013).  DC 6820 provides that benign neoplasms in any part of the respiratory system should be evaluated using an appropriate respiratory analogy.  The Rating Schedule also provides ratings for diseases of the lungs and pleura - tuberculosis on and after August 19, 1968, non-tuberculosis diseases, bacterial infections of the lungs, interstitial lung disease, mycotic lung disease, and restrictive lung disease.  See generally 38 C.F.R. §§ 4.88c, 4.89, 4.96, and 4.97 (2013).  As will be explained below in greater detail, because the Veteran's service-connected calcified node of the left lung is asymptomatic and does not result in any pulmonary disability, there is no appropriate respiratory analogy available under which this disability can be evaluated in order for the Veteran to obtain a compensable rating.  

Factual Background

The recent evidence shows that, on VA chest x-ray taken in April 2005, chronic interstitial fibrotic lung disease was present.

On VA outpatient treatment in May 2005, the Veteran complained of increased shortness of breath and cough in the previous 6 months.  He reported that he had retired from his former employment as a firefighter.  Physical examination showed fair air entry bilaterally with no added sounds.  A computerized tomography (CT) scan of the Veteran's chest showed "patchy infiltrates" in the upper lung lobes which "have been present for a long time."  The assessment was bilateral upper lobe alveolar infiltrate.

In June 2005, the Veteran stated that "he actually feels better since the bronchoscopy" 1 month earlier.  He also stated that his dyspnea "is a little better, and he denies productive cough, fever, chills, night sweats, or weight loss."  A history of abnormal films and increased shortness of breath and cough over the previous 6 months was noted.  The Veteran's chest abnormality had been present on chest x-ray and CT scan since 1999.  A biopsy done in 1999 was negative.  Physical examination showed clear lungs to auscultation bilaterally.  The impressions included bilateral upper lobe alveolar nodular infiltrate with biopsy results suggestive of sarcoid.

In July 2005, the Veteran "denies any symptoms at this time, occasional cough."  It was noted that he was "being followed for abnormal looking radiograph studies.  He has known that he had lung problems since the 1960's and worked 26 years as a fire fighter.  He states that in August last year he began to develop exertional dyspnea."  He had started using Advair in November 2004 "and used it for five months but stopped secondary to improvement in his condition."  A pathology report for the Veteran's right upper lung lobe was negative for malignant cells.  Pulmonary function testing was normal.  Physical examination showed clear lungs to auscultation and percussion bilaterally with good air movement.  The assessment was an overall clinical picture consistent with sarcoidosis with a note that the Veteran was asymptomatic.

In August 2005, the Veteran complained of increased cough with exertion, "cream color[ed] sputum," and dyspnea on exertion.  He denied any shortness of breath.  "He feels his cough is improved."  He also stated that being on Advair helped his dyspnea on exertion.  He denied any history of tobacco use, chronic obstructive pulmonary disease, or chest trauma.  He reported a history of pneumonia "as a toddler."  He also had worked as a fireman for 26 years "and probably has some asbestos/caustic chemical exposure."  Objective examination showed clear lungs to auscultation with no rales or wheezes.  A chest x-ray showed chronic areas of consolidation consistent with fibrosis versus chronic alveolitis.  The assessment included sarcoidosis.  The Veteran was started on Prednisone 60 milligrams (mg) daily.

VA chest x-ray taken in October 2005 showed that "bilateral infiltrates persist but appear decreased on both sides." 

On VA outpatient treatment in November 2005, the Veteran stated that his breathing had improved with "less cough," less shortness of breath, and less phlegm.  Physical examination showed he was in no acute respiratory distress with clear lungs to auscultation and percussion bilaterally.  The assessment was symptomatically improved on Prednisone.  The Veteran was advised to taper his Prednisone dose to 20 mg daily.

VA chest x-ray taken in January 2006 showed no significant change in the appearance of consolidation in the lungs since October 2005 and findings consistent with a history of sarcoidosis.

In a March 2006 statement, the Veteran contended that he experienced "coughing spells that would last sometimes for days or a few weeks" as a result of worsening symptomatology due to his service-connected calcified node of the left lung.  He also contended that his service-connected calcified node of the left lung had caused him to experience sarcoid.

VA chest x-ray taken in July 2006 showed bilateral hilar prominence and patchy densities in both lungs "as previously noted and most likely related to history of sarcoid.  No acute process noted."

VA chest x-ray taken in September 2006 showed sarcoid-like densities throughout both lungs.

On VA outpatient treatment in March 2007, the Veteran denied any new symptoms "or any change in the baseline" occasional cough.  He also denied any shortness of breath.  He reported running 600-900 years "without much problems yesterday and before."  A diagnosis of sarcoidosis was noted.  He had been off of Prednisone for the previous 8 months.  Objective examination showed clear chest with fair air entry bilaterally.  A chest x-ray showed slight worsening of bilateral lung fields.  Pulmonary function testing showed improvement.  The assessment was that the Veteran "is doing fairly better off the steroids" with "no new or any significant pulmonary or sarcoid related [symptoms]."

On VA respiratory diseases examination in November 2007, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of a calcified node of the left lung and sarcoidosis was noted.  "He is not currently on any treatment for his sarcoidosis."  Physical examination showed no evidence of pulmonary hypertension, right ventricular hypertrophy, cor pulmonale, congestive heart failure, pulmonary embolism, respiratory failure, or chronic pulmonary thromboembolism and a few expiratory wheezes in the lungs.  A chest x-ray was consistent with a history of sarcoidosis.  The VA examiner opined that the Veteran's current lung condition, which he diagnosed as sarcoidosis, was not caused by, secondary to, or otherwise medically related to his service-connected calcified node of the left lung.  The rationale was:

Sarcoidosis was diagnosed many decades after the Veteran left the service with a lung biopsy of the calcified node in the left lung.  It is simply an indication of a previous infection and not an indication of sarcoid.  Calcified nodes are frequently noted after infection.  The sarcoid has an entirely different pattern; therefore, in view of the fact that the Veteran was asymptomatic and had multiple evaluations including chest x-ray after the service, and was not diagnosed with sarcoid until 2005, it is readily apparent that the sarcoid did not occur until many decades after the service and that the solitary calcified node of the left lung is an indication of the old infection and not related to the Veteran's current sarcoid condition.

VA pulmonary function testing conducted in June 2008 was normal.

In an August 2008 statement, the Veteran's wife contended that "he often has a chronic cough that gets worse and sometimes lasts for weeks without stopping."  She also contended that the Veteran "wakes me up at night with a loud dry cough."

VA pulmonary function testing conducted in April and in December 2009 was normal.

On VA outpatient treatment in August 2011, the Veteran complained, "Sometimes I don't feel like I am getting enough air in my lungs."  A diagnosis of sarcoidosis in 2005 was noted along with treatment consisting of Prednisone until 2009.  "He has since been off all steroids.  He had a severe pneumonia this January.  He has since been doing fairly well.  [The Veteran] lives in the country and has several animals on his 6 acres and he cares for these.  [He] tries to stay away from their stalls."  Objective examination showed a few fine end inspiratory rales in the upper posterior chest.  A chest x-ray was stable.  Pulmonary function testing was normal.  The assessment was stable stage III sarcoidosis and possible mild reactive airways disease.  The Veteran was advised to continue taking his current medications.

In April 2012, it was noted that the Veteran was being followed for sarcoidosis.  His medical history was unchanged.  Objective examination showed clear lungs to auscultation.  A chest x-ray was "[u]nchanged from last year."  Pulmonary function testing showed "[m]inimal obstruction."  The assessment was stable sarcoidosis and mild asthma which "appears seasonal."

On VA respiratory conditions Disability Benefits Questionnaire (DBQ) in November 2012, it was noted that the Veteran reported that his sarcoidosis "has not worsened."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's records "do not show any ongoing diagnosis or reference to the [service-connected] left lung calcified lymph node."  This examiner also stated that the Veteran's current pulmonary function testing was normal."  The Veteran stated that he visited a VA pulmonary clinic "2 times per year" for treatment of his stable stage III pulmonary sarcoidosis and mild seasonal asthma.  The VA examiner stated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, antibiotics, or outpatient oxygen therapy.  This examiner also stated that the Veteran's respiratory condition required the intermittent use of inhalational bronchodilator therapy, inhalational anti-inflammatory medication, and oral bronchodilators.  The Veteran experienced 1 episode of respiratory failure per week in the past 12 months due to asthma with less frequently than monthly physician visits required for care of these exacerbations.  The Veteran also experienced stage 3 sarcoidosis with stable lung infiltrates and pulmonary involvement.  The Veteran's respiratory condition did not result in any cardiopulmonary complications.  The Veteran was retired from his previous employment as a Shreveport Parish fireman.  He had retired in 1995 after 27 years of service.

Physical examination in November 2012 showed normal breath sounds in the lungs.  The Veteran's prior chest x-rays and CT scans were reviewed.  Pulmonary function testing was normal.  The VA examiner stated that the Veteran's service-connected left lung calcified lymph node was "not active" and was not responsible for any pulmonary disability.  This examiner also stated that the Veteran's respiratory condition did not impact his ability to work.  He opined that it was less likely not than not that the Veteran's "newly diagnosed asthma is related to" his service-connected calcified node of the left lung (or granulomas) "as asthma is not a known complication of longstanding and stable granulomas.  It is impossible to separate the symptoms of asthma from the symptoms of sarcoidosis as cough and dyspnea are associated with both, especially since there was such recent diagnosis and it seemed to occur after treatment for pneumonia."  This examiner also stated that the Veteran's non-service-connected sarcoidosis was "mild & stable" and was responsible for more than 50 percent of the Veteran's current pulmonary disability.  He opined further that it was as likely as not that there was "no functional pulmonary disability from the service connected left lung condition and that the mild pulmonary sarcoidosis & seasonal asthma both contribute to the majority of the pulmonary disability."  The rationale for this opinion was a detailed review of the record evidence which showed no "ongoing diagnosis or reference to the [service-connected] left lung calcified lymph node."  The rationale also was that the Veteran developed sarcoidosis between 2 lung biopsies conducted in 1999 and 2005.  The VA examiner noted that the Veteran's pulmonary function testing had been normal "indicating the normal lung function was present with the [service-connected] left lung granulomas."  He also opined further that the most likely etiology for the Veteran's "incidental stable calcified granulomas on chest x-ray" was infection or exposure to irritating substances.  This examiner stated further:

With the diagnosis of sarcoidosis in 2005, there were hilar lymph nodes, patchy lung infiltrates, and pulmonary fibrosis noted, all known effects of sarcoidosis.  The Veteran was not on long term pulmonary medication for the [service-connected] lung granuloma, but medication has been required for [non-service-connected] sarcoidosis in 2005.  Current symptoms are ongoing cough and dyspnea, which can be associated with sarcoidosis.

The examiner cited to medical literature in support of this opinion.  He concluded that "the majority of symptoms, treatment, and functional disability" were related to the non-service-connected sarcoidosis and asthma rather than the service-connected calcified node of the left lung.  The diagnoses were a previous lung infection with residual of in-service finding of leg lung calcified lymph node, stable systemic stage III sarcoidosis, and seasonal asthma.

In a May 2013 statement, the Veteran asserted that he had been told that his original calcified node of the left lung might have been caused by sarcoidosis.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his service-connected calcified node of the left lung.  The Veteran has asserted that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions, however.  It shows instead that, although the Veteran has complained of and been treated for a variety of respiratory problems (including mild seasonal asthma and sarcoidosis), his service-connected calcified node of the left lung essentially has been asymptomatic throughout the appeal period.  The Board notes initially that the Veteran's service-connected calcified node of the left lung is evaluated by analogy to another appropriate respiratory disability.  See 38 C.F.R. § 4.97, DC 6899-6820 (2013).  As noted elsewhere, because the Veteran's service-connected calcified node of the left lung currently is asymptomatic and does not result in any pulmonary disability, there is no appropriate respiratory analogy available under which this disability can be evaluated in order for the Veteran to obtain a compensable rating.  The Board acknowledges that the Veteran's sarcoidosis, initially diagnosed in 2005, waxed and waned during the appeal period.  It appears that this disease improved symptomatically with medication (Prednisone) between the initial diagnosis and 2009 when the Veteran was advised to discontinue taking medication due to his improved and asymptomatic sarcoidosis.  Both of the VA examiners who saw the Veteran during the pendency of this appeal period in November 2007 and in November 2012 separately concluded that there was no etiological relationship between the Veteran's post-service development of sarcoidosis and his service-connected calcified node of the left lung which was asymptomatic at both of these examinations.  

There is no indication in the Veteran's recent VA outpatient treatment records that he experienced any compensable disability due to a disease of the lungs and pleura - tuberculosis on and after August 19, 1968, non-tuberculosis diseases, bacterial infections of the lungs, interstitial lung disease, mycotic lung disease, or restrictive lung disease such that a compensable disability rating can be assigned by analogy to his service-connected calcified node of the left lung under the rating criteria for evaluating lung diseases.  See generally 38 C.F.R. §§ 4.88c, 4.89, 4.96, and 4.97 (2013).  Both of the VA examiners who saw the Veteran for VA disability compensation purposes in November 2007 and in November 2012 also provided a full and complete rationale for each of their negative opinions concerning the alleged worsening of the Veteran's service-connected calcified node of the left lung during the appeal period.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The November 2012 VA examiner specifically found that there was "no functional pulmonary disability" due to the Veteran's service-connected calcified node of the left lung.  More recent pulmonary function testing also indicated, at worst, mild lung obstruction but otherwise was normal.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating that his service-connected calcified node of the left lung has resulted in any compensable disability at any time during the appeal period.  In summary, the Board finds that the criteria for a compensable disability rating for the Veteran's service-connected calcified node of the left lung have not been met.  

The Board finally finds that, because the Veteran has experienced the same level of disability due to his asymptomatic service-connected calcified node of the left lung throughout the pendency of this appeal, consideration of staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected calcified node of the left lung.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected calcified node of the left lung is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected calcified node of the left lung.  This is especially true because the zero percent rating currently assigned for the Veteran's calcified node of the left lung contemplates no disability.  And, as discussed above, the Veteran does not experience any pulmonary disability due to his service-connected calcified node of the left lung.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been retired since 1995, including throughout the pendency of this appeal, following a 27-year career as a fire fighter.  The record evidence also does not show - and the Veteran does not contend - that he has been hospitalized at any time during the appeal period as a result of his service-connected calcified node of the left lung.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating for a calcified node of the left lung is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


